


Exhibit 10.68

 

EXECUTION VERSION

 

FIRST LIEN PATENT SECURITY AGREEMENT

 

FIRST LIEN PATENT SECURITY AGREEMENT (this “Agreement”), dated as of February 7,
2014, made by the Persons listed on the signature page hereto (the “Grantor”),
in favor of Barclays Bank PLC, as collateral agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the First Lien Guarantee and Collateral Agreement, dated as
of the date hereof (the “Guarantee and Collateral Agreement”), among SFX
Entertainment, Inc. (the “Borrower”), the grantors party thereto, and the
Collateral Agent, each of the Grantors is required to execute and deliver this
Agreement; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guarantee and Collateral
Agreement and the rules of construction and other interpretive provisions
specified in Section 1.02 of the Credit Agreement shall apply to this Agreement.

 

Accordingly, the Grantors and the Collateral Agent agree as follows:

 

SECTION 1.         Grant of Security.  Each Grantor hereby grants to the
Collateral Agent for the ratable benefit of the Secured Parties a continuing
security interest in all of such Grantor’s right, title and interest in or to
any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor and wherever located or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

 

(a)      all of its Patents, including, without limitation, each United States
Patent or patent application referred to on Schedule A hereto; and

 

(b)      all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by such Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Patent owned by such Grantor (including, without limitation,
any United States Patent identified in Schedule A hereto).

 

SECTION 2.         Security for Obligations.  The grant of a security interest
in the Collateral by each Grantor under this Agreement secures the payment and
performance of all Obligations of each Grantor now or hereafter existing under
the Guarantee and Collateral Agreement.

 

SECTION 3.         Recordation.  Each Grantor authorizes and requests that the
Commissioner for Patents at the United States Patent and Trademark Office record
this Agreement.

 

SECTION 4.         Grants, Rights and Remedies.  This Agreement has been entered
into in conjunction with the provisions of the Guarantee and Collateral
Agreement.  Each Grantor does hereby acknowledge and confirm that the grant of
the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Guarantee and Collateral Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the terms of the Guarantee
and Collateral Agreement, the terms of the Guarantee and Collateral Agreement
shall govern.

 

--------------------------------------------------------------------------------


 

SECTION 5.         Governing Law.  This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the Law of the State of New York.

 

SECTION 6.         Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Remainder of the page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has duly executed this Agreement as of the day
and year first above written.

 

 

 

BEATPORT, LLC

 

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:  Richard Rosenstein

 

 

Title:   Chief Financial Officer

 

First Lien Patent Security Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

BARCLAYS BANK PLC, as Collateral Agent

 

 

By:

/s/ Craig Malloy

 

 

Name:  Craig Malloy

 

 

Title:   Director

 

 

First Lien Patent Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
PATENT SECURITY AGREEMENT

 

Patents

 

TITLE

 

APP. NO. AND
DATE

 

STATUS

 

INVENTOR(S)

 

OWNER

Systems And Methods For Selling Sounds

 

61/613,730
3/21/2012

 

Pending

 

Matthew Thomas

 

BEATPORT, LLC

 

 

 

 

 

 

 

 

 

Systems And Methods For Selling Sounds

 

13802585
3/14/2013

 

Pending

 

Matthew Thomas

 

BEATPORT, LLC

 

 

 

 

 

 

 

 

 

DJ Stem Systems and Methods

 

13802548
3/14/2013

 

Pending

 

Michael Peter Siciliano

 

BEATPORT, LLC

 

Schedule to Patent Security Agreement

 

--------------------------------------------------------------------------------
